                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                         March 20, 2019
                            IN THE UNITED STATES DISTRICT COURT
                                                                                       David J. Bradley, Clerk
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

UNITED STATES OF AMERICA                                  §
                                                          §
v.                                                        §        CRIMINAL NO. H-19-055
                                                          §
JUAN ESTEVAN SALAS-ZUNIGA                                 §

                                           MEMORANDUM AND ORDER

           This criminal prosecution is before the Court on the Motion to Dismiss

Indictment (“Motion”) [Doc. # 18] filed by Defendant Juan Estevan Salas-Zuniga, to

which the United States filed its Opposition [Doc. # 22], and Defendant filed a Reply

[Doc. # 24]. Having reviewed the record and the applicable legal authorities, the

Court denies the Motion.

I.         BACKGROUND

           On May 29, 2004, Defendant received an Notice to Appear, which initiated

deportation proceedings. On June 4, 2004, Defendant received a Notice of Hearing

in Removal Proceedings while he was held at an Immigration and Customs

Enforcement processing center. Defendant received a hearing before an Immigration

Judge on June 10, 2004.                         Defendant attended the hearing and, based on his

admissions, was ordered removed to Mexico. See Order of the Immigration Judge,

Exh. 3 to Response.


P:\ORDERS\1-CRIMIN\2019\055MD.wpd 190320.1039
           Following his removal in 2004, Defendant re-entered the United States without

permission on at least two occasions. Each time, Defendant was detained and the

2004 removal order was reinstated. Following his most recent reentry, Defendant

was arrested and charged by Indictment with illegal reentry in violation of 8 U.S.C.

§ 1326. Defendant has moved to dismiss the Indictment. The Motion has been fully

briefed and is now ripe for decision.

II.        ANALYSIS

           Defendant bases his Motion on the recent Supreme Court decision Pereira v.

Sessions, __ U.S. __, 138 S. Ct. 2105 (June 21, 2018). The Pereira case involved the

“stop-time rule” in connection with an application for cancellation of removal. An

individual subject to removal proceedings may be eligible for cancellation of removal

if, among other things, he has been “physically present in the United States for a

continuous period of not less than 10 years immediately preceding the date of [the]

application” for cancellation. 8 U.S.C. § 1229(b)(1)(A). The “stop-time rule”

provides that the period of continuous presence is deemed to end “when the alien is

served a notice to appear under section 1229(a).” 8 U.S.C. § 1229(d)(1)(A). The

Supreme Court in Pereira held that a Notice to Appear that does not include the date

and time for the removal hearing does not constitute a Notice to Appear for purposes




P:\ORDERS\1-CRIMIN\2019\055MD.wpd 190320.1039   2
of the stop-time rule. The Pereira case did not involve any jurisdictional issues, and

the Supreme Court’s opinion did not address jurisdiction.

           The Code of Federal Regulations governing noncitizens’ removal proceedings

provides that “[j]urisdiction vests, and proceedings before an Immigration Judge

commence, when a charging document is filed with the Immigration Court . . ..” 8

C.F.R. § 1003.14(a).1 The Immigration Reform and Immigrant Responsibility Act

of 1996 (“IRRIRA”) provides that a Notice to Appear must specify “the time and

place at which the proceedings will be held.” 8 U.S.C. § 1229(a)(1)(G)(i). The

applicable regulation identifying the requirements for a Notice to Appear, however,

does not require that the Notice to Appear include the time and place for the removal

proceeding. See 8 C.F.R. § 1003.15. The regulation provides that “[f]ailure to

provide any of these items shall not be construed as affording the alien any substantive

or procedural rights.” 8 C.F.R. § 1003.15(c) (emphasis added).

           After the Supreme Court issued its decision in Pereira, the Fifth Circuit stated

in a footnote in a published opinion that the Supreme Court’s Pereira decision applies

to cancellation applications, not to other immigration proceedings. See Mauricio-



1
           Some courts have questioned whether the term “jurisdiction” in § 1003.14 refers to
           subject matter jurisdiction, personal jurisdiction, or something else. See, e.g., U.S. v.
           Hernandez-Lopez, 2018 WL 6313292, *4 n.6 (W.D. Tex. Dec. 3, 2018), and cases
           discussed therein.

P:\ORDERS\1-CRIMIN\2019\055MD.wpd 190320.1039      3
Benitez v. Sessions, 908 F.3d 144, 148 n.1 (5th Cir. 2018). The Fifth Circuit in that

case favorably cited district court cases holding that Pereira does not apply beyond

the stop-time rule context. See id.

           The Court need not decide whether Pereira applies to a Notice to Appear for

purposes other than the stop-time rule. In a prosecution for illegal reentry under 8

U.S.C. § 1326(a), an unlawful removal order can satisfy the element of a prior order

of exclusion, deportation, or removal. See United States v. Mendoza-Lopez, 481 U.S.

828, 835 (1987) (noting that the language of the statute does not require that the

underlying deportation order be “lawful”); see also United States v. Sandoval-

Cordero, __ F. Supp. 3d __, 2018 WL 6253251, *6 (W.D. Tex. 2018) (the “Supreme

Court has rejected the argument that only a ‘lawful’ removal may support a § 1326

prosecution”). Indeed, the § 1326(d) requirements for a challenge to an underlying

removal order “necessarily contemplates flawed or invalid removal proceedings

serving as the predicate ‘prior removal’ in § 1326 prosecutions.” United States v.

Hernandez-Lopez, 2018 WL 6313292, *3 (W.D. Tex. Dec. 3, 2018). Therefore,

Defendant can challenge the 2004 removal order in this case only if he satisfies the

requirements of § 1326(d).

           In a criminal proceeding under § 1326, the defendant may not challenge the

validity of the underlying removal order unless he demonstrates that (1) he has


P:\ORDERS\1-CRIMIN\2019\055MD.wpd 190320.1039   4
exhausted any administrative remedies that may have been available to seek relief

against the order; (2) the removal proceedings resulting in the order deprived the

defendant of the opportunity for judicial review; and (3) the entry of the underlying

order was fundamentally unfair. See 8 U.S.C. § 1326(d); see also United States v.

Lopez-Ortiz, 313 F.3d 225, 229 (5th Cir. 2002). If the defendant fails to establish any

one prong of the three-part test, the Court need not consider the others. See United

States v. Mendoza-Mata, 322 F.3d 829, 832 (5th Cir. 2003).

           A removal order of an immigration judge may be appealed to the Board of

Immigration Appeals (“BIA”). See 8 C.F.R. § 1003.3(b). It is undisputed that

Defendant has not exhausted his administrative remedies to seek relief from the BIA

against the underlying removal order. A court’s exercise of apparent jurisdiction,

even if erroneous, is not subject to collateral attack if the party seeking to challenge

the order had the prior opportunity to challenge jurisdiction and failed to do so.2 See,

e.g. Royal Ins. Co. of Am. v. Quinn-L Cap. Corp., 960 F.2d 1286, 1293 (5th Cir.

1992); Pipco v. Global Marine Drilling Co., 900 F.2d 846, 850 (5th Cir. 1990);

2
           The failure to include the date and time of the removal hearing in the Notice to
           Appear did not deprive the immigration court of subject matter jurisdiction. See, e.g.,
           U.S. v. Lozano, 355 F. Supp. 3d 554, __, 2019 WL 224178, *10 (S.D. Tex. 2019)
           (Hanen, J.); U.S. v. Santes Cortez, 2019 WL 1112686, *6 (S.D. Tex. Mar. 11, 2019)
           (Rosenthal, J.). Even if the failure to include the date and time of the removal
           proceeding in the Notice to Appear did deprive the Immigration Court of subject
           matter jurisdiction, it is beyond dispute that the Immigration Judge in this case
           would have reasonably believed that jurisdiction existed.
P:\ORDERS\1-CRIMIN\2019\055MD.wpd 190320.1039     5
United States v. Hansard, 2007 WL 2141950, *1 (5th Cir. 2007). As a result, even

if the Immigration Court arguably lacked jurisdiction, Defendant was required to

exhaust his administrative remedies in order to challenge the underlying removal order

in this case. It is undisputed that he failed to do so.

           Defendant argues that he was “effectively deprived of the right to seek judicial

review” because the immigration proceeding was void under Pereira. See Reply, p. 9.

Defendant has failed to show that the 2004 proceeding improperly deprived him of the

opportunity for judicial review. Defendant appeared in person for the 2004 removal

hearing and had the opportunity to appeal the removal order. Defendant’s election not

to take advantage of that opportunity means he does not satisfy the second

requirement for a collateral challenge under § 1326(d).

           Defendant has not demonstrated that entry of the removal order was prejudicial

or otherwise unfair. Entry of the underlying order is fundamentally unfair, or

prejudicial to the defendant, where there is a “reasonable likelihood that but for the

errors complained of the defendant would not have been” removed. See Mendoza-

Mata, 322 F.3d at 832 (internal quotation marks and citation omitted). In this case,

Defendant requested a hearing, which was held on June 10, 2004, with Defendant

present. There is nothing in the record to indicate that if the Notice to Appear had

included the date and time for the removal proceeding – a proceeding at which


P:\ORDERS\1-CRIMIN\2019\055MD.wpd 190320.1039   6
Defendant was present – the proceeding would not have resulted in Defendant’s

removal.

III.       CONCLUSION AND ORDER

           Defendant has failed to establish any of the three § 1326(d) requirements to

challenge collaterally his prior removal order. As a result, it is hereby

           ORDERED that the Motion to Dismiss the Indictment [Doc. # 18] is DENIED.

           SIGNED at Houston, Texas this 20th day of March, 2019.




                                                         NAN Y F. ATLAS
                                                SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\1-CRIMIN\2019\055MD.wpd 190320.1039    7
